F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     January 29, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 D EW E Y JER NIG A N ,
              Petitioner-Appellant,                      No. 06-5180
 v.                                            (D.C. No. 02-CV-469-TCK-SAJ)
 ERIC FRANKLIN , W arden,                                (N .D. Okla.)
              Respondent-Appellee.



                                      OR DER *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      This is a pro se 28 U.S.C. § 2254 prisoner appeal. Pursuant to provisions

of the A ntiterrorism and Effective D eath Penalty Act of 1996, the district court

denied a certificate of appealability. The trial court’s thorough Opinion and

Order, filed August 30, 2006, fully and correctly sets forth why it dismissed the

petition. W e see no reason to repeat that effort.

      To obtain a certificate of appealability, Petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).

In order to meet this burden, Petitioner must demonstrate “that reasonable jurists



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th
Cir. R. 32.1 (eff. Jan. 1, 2007).
could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (quotation omitted).

      W e have carefully reviewed Petitioner’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s filing raises an issue which meets our standard for the grant of a

certificate of appealability. For substantially the reasons set forth by the district

court, we DEN Y Petitioner’s request for a certificate of appealability and

DISM ISS the appeal.


                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                           2